DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is  objected to because of the following informalities (strikethrough) should be changed to(Underline) : 
The learning apparatus according to Claim 1, wherein the loss-function control unit controls the loss function to be used for the learning in such a manner that the abnormality is detected or the remaining life span is predicted within a range in which presence/absence of the abnormality or the remaining life span can be predicted.  Appropriate correction is required.
Claim 3 is  objected to because of the following informalities (strikethrough) should be changed to(Underline) : 
The learning apparatus according to Claim 1, wherein the data-series group includes data in which the state label is a positive example, and the model is a model for predicting the remaining life span, and
when the remaining life span of each data defined by tracing back by using a time label of data that became a first positive example in the data-series group as a reference is equal to or longer than the threshold, the loss-function control unit defines, as the loss function to be used for the learning, the loss function in which the remaining life span is an objective variable, and
in the case where the remaining life span is shorter than the threshold, the loss- function control unit defines, as the loss function to be used for the learning, the loss function that has a positive value when a value of a remaining life span predicted by using the model is smaller than the threshold and has a zero value when the value is equal to or larger than the threshold.  Appropriate correction is required.
Claim 4,  The learning apparatus according to Claim 1, wherein the data-series group includes data in which the state label is a positive example, and the model is a model for predicting the remaining life span, and
when the remaining life span of each data defined by tracing back by using a time label of data that became a first positive example in the data-series group as a reference is represented by T; a value of the remaining life span predicted by using the model is represented by Y; a logical value indicating whether or not data of the positive example is included in the data series is represented by C; and the threshold is represented by 8, the loss-function control unit defines, as the loss function to be used for the learning, the loss function that has a value corresponding to a difference between Y and T when C = 1 and T ≤θ , and has a larger one of a value "0" and a value "θ-Y" when C = 0 and T ≥θ.
Claim 9:  A prediction apparatus comprising:
an abnormality prediction model by which an abnormality is detected or a remaining life span is predicted by using a parameter of a model, the model having been trained by using a learning apparatus according to Claim 1;  and
the threshold, wherein the prediction apparatus is configured to output, for normal data or data having the remaining life span longer than a predetermined value, a value exceeding the threshold, and predict, for abnormal data having the remaining life span equal to or shorter than the threshold, the remaining life span.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “a data-series group, time labels, a state label, a loss-function control unit, a threshold for adjusting a branch condition, a dictionary, a training unit” (as cited in claims 1-6) and “an abnormality prediction model, a threshold ” (as cited in claim 9) The specification cites such units are functional steps and executed by a computer processors and store data in memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claims 1-6 and 9 : The claims are  directed to system claims. However , the claim recites a limitation, i.e. “a data-series group, time labels, a state label, a loss-function control unit, a threshold, a dictionary, a training unit” (as cited in claims 1-6) and “an abnormality prediction model, a threshold ” (as cited in claim 9), which are not structure of the system. Those recitations are the parameter of the functions without any structure. Therefore, claims are considered to be indefinite.  

Claims 1, 7 and 9-10 further recite a limitation, e.g. “branch condition” . It is not clear what “branch condition” refers too and how it define. The term  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specification only discloses “a branch condition for the loss function” , see [0009]-[0011] of current application PGPub. Therefore claim is considered to be indefinite.
Remaining claims are also indefinite due to dependencies on the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tochioka et al . (US 2018/0281812).

Regarding Claims 1 and 7: Tochioka teaches a learning apparatus comprising(fig. 1; 31 : fig. 5):
hardware, including a processor and memory(fig. 1-2, 5-6):
a data-series group including a data series, the data series being a series of data obtained by observing the same object at discrete times(5: fig. 5; [0040]);
time labels, the time labels being pieces of time information each of which is added to a respective one of data included in the data-series group(driving data behavior history : fig. 5; [0081]);
a state label added to at least one of the data included in the data-series group(state history: fig. 5; [0081]);
a loss-function control unit implemented at least by the hardware and configured to determine a loss function to be used for learning based on the time labels and the state label (fluctuation cycle:[0105]-[0106]);
a threshold for adjusting a branch condition of the loss-function control unit (determination threshold: [0105]-[0106]);
a model implemented at least by the hardware and configured to detect an abnormality or predicting a remaining life span (feeling drowsy, drowsiness determination model: [0105]-[0106]);
a dictionary configured to store a parameter of the model (32: fig. 2, 6); and
a training unit implemented at least by the hardware and configured to train the model based on the loss function determined by the loss-function control unit (51: fig. 2,6).

----------------------------------------alternately ----------------------------------------
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  ASAOKA et al. (US 2018/0281256).
Regarding Claims 1 and 7: Asaoka teaches a learning apparatus comprising (figs. 2 & 4):
hardware, including a processor and memory(10: fig. 2 & 40: fig. 4 ):
a data-series group including a data series, the data series being a series of data obtained by observing the same object at discrete times([0004]);
time labels, the time labels being pieces of time information each of which is added to a respective one of data included in the data-series group(24: fig. 4;[0058]);
a state label added to at least one of the data included in the data-series group(22: fig.1);
a loss-function control unit implemented at least by the hardware and configured to determine a loss function (32:fig. 2) to be used for learning based on the time labels and the state label(32:fig. 2; 26: fig. 4);
a threshold for adjusting a branch condition of the loss-function control unit(predetermined specific threshold value:[0078]-[0079]);
a model implemented at least by the hardware and configured to detect an abnormality or predicting a remaining life span(52: fig. 4; abnormality of the injection molding machine: [0078]-[0079]);
a dictionary configured to store a parameter of the model (determination value D); and
a training unit implemented at least by the hardware and configured to train the model based on the loss function determined by the loss-function control unit(34: fig. 2; ([0060], [0062];[0077], [0083]).


----------------------------------------alternately ----------------------------------------
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipted by Ota et al. (US 2019/0181025).

Regarding Claims 1 and 7: Ota teaches a learning apparatus comprising (fig. 3-4):
hardware, including a processor and memory(fig. 3):
a data-series group including a data series, the data series being a series of data obtained by observing the same object at discrete times(fig. 2A & 2B);
time labels, the time labels being pieces of time information each of which is added to a respective one of data included in the data-series group(check time: fig. 6-7; S101: fig.5);
a state label added to at least one of the data included in the data-series group(flag: fig. 7; S101: fig.5);
a loss-function control unit implemented at least by the hardware and configured to determine a loss function to be used for learning based on the time labels and the state label (S102: fig.5);
a threshold for adjusting a branch condition of the loss-function control unit(s204: fig. 9);
a model implemented at least by the hardware and configured to detect an abnormality or predicting a remaining life span(204: fig. 9; abnormality: [0111]);
a dictionary configured to store a parameter of the model(fig. 10); and
a training unit implemented at least by the hardware and configured to train the model based on the loss function determined by the loss-function control unit(s205: fig. 9).
Regarding Claim 2: Ota further teaches the loss-function control unit controls a loss function to be used for learning in such a manner that an abnormality is detected or a remaining life span is predicted within a range in which presence/absence of an abnormality or a remaining life span can be predicted (compare the calculated indicator value and a threshold value and to output a message for prompting replacement of the chemical solution as the information regarding replacement of the chemical solution, if it is judged that the indicator value exceeds the threshold value as a result of the comparison:[0017]-[0018]; [0109]-[0110], [0115]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Maya et al . (US 2018 / 0225166) disclose the estimated data calculator calculates estimated data of a second period on the basis of the state data of the first period. The deviation degree calculator calculates a degree of deviation of the second period on the basis of the state data and the estimated data of the second period. The abnormality degree calculator calculates a degree of abnormality of the second period on the basis of the degree of deviation of the second period. The abnormality determiner determines presence or absence of an abnormality of the target in the second period on the basis of the degree of abnormality in the second period.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2857